Opinion issued August 29, 2019




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                              ————————————
                               NO. 01-18-01139-CV
                              ———————————
                    IN RE FERDINAND TAMAS, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Ferdinand Tamas, has filed a petition for writ of mandamus,

challenging the trial court’s November 30, 2018 ruling in the underlying

proceeding.1

      We deny the petition.


1
      The underlying case is In re P.T., E.T., and S.T., Cause No. 11-DCV-192191,
      pending in the 434th District Court of Fort Bend County, Texas, the Honorable
      James H. Shoemake presiding.
                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2